Mr. Chief Justice Hernández
delivered the opinion of the court.
Judgment having been rendered in the above-entitled case by the District Court of Arecibo, on July 30, 1909, declaring *211mill and void clause 8 of the will of Salvador Calaf Serra, executed on March 24, 1902, wherein the defendant, Federico Calaf Rivera, is instituted heir, the latter filed a motion with said court praying a new trial based on the insufficiency of the evidence to justify said judgment, and because of errors •of law committed at the trial and to which he had excepted.
Said motion was decided by an order of December 9 of the same year denying the request for a new trial, with costs against the petitioner. From this order Federico Calaf Rivera has taken an appeal to this Supreme Court.
The errors alleged by the appellant in support of this appeal are almost the same as those alleged in support of the appeal taken from the judgment rendered in the case, which appeal we have decided under this date reversing the judgment appealed from with costs against the plaintiff, for the reasons set forth in the opinion on which our judgment is based.
To that opinion we refer; and as our judgment, for the time being, is the law that must govern the case, it is idle to discuss the present appeal, as this would serve no practical purpose and be, therefore, unnecessary.
The appeal should he dismissed without special imposition of costs.

Dismissed.

Justices MacLeary, Wolf, and del Toro concurred.
Mr. Justice Aldrey took no part in the decision of this •case.